 Case 5:18-cv-01921-JGB-SP Document 45 Filed 06/26/20 Page 1 of 13 Page ID #:421




 1   MAYALL HURLEY P.C.
     ROBERT J. WASSERMAN (SBN: 258538)
 2   rwasserman@mayallaw.com
     WILLIAM J. GORHAM (SBN: 151773)
 3
     wgorham@mayallaw.com
 4   2453 Grand Canal Boulevard
     Stockton, California 95207-8253
 5   Telephone: (209) 477-3833
     Facsimile: (209) 473-4818
 6
     MOORADIAN LAW, APC
 7
     ZORIK MOOORADIAN (SBN: 136636)
 8   zorik@mooradianlaw.com
     HAIK HACOPIAN (SBN: 282361)
 9   haik@mooradianlaw.com
     24007 Ventura Blvd., Suite 210
10   Calabasas, CA 91302
11   Telephone: (818) 487-1998
     Facsimile: (888) 783-1030
12
     Attorneys for Plaintiffs and the Putative Class
13
                                    UNITED STATES DISTRICT COURT
14

15                                 CENTRAL DISTRICT OF CALIFORNIA

16   EALEEN WILK, an individual; DORIAN                 Case No.: 5:18-cv-01921-JGB-SP
     GOMEZ, an individual,
17                                                      FIRST AMENDED CLASS AND COLLECTIVE
              Plaintiff,                                ACTION COMPLAINT FOR
18
19   vs.                                                1. FAILURE TO PROPERLY CALCULATE
                                                           AND PAY OVERTIME
20   SKECHERS U.S.A., INC. and DOES 1-100,              2. FAILURE TO PAY ALL WAGES DUE AT
     inclusive,                                            END OF EMPLOYMENT
21                                                      3. VIOLATION OF BUSINESS AND
              Defendants.                                  PROFESSIONS CODE SECTION 17200
22
                                                        4. PRIVATE ATTORNEYS GENERAL ACT
23
                                                            JURY TRIAL DEMANDED
24

25            Plaintiffs Ealeen Wilk and Dorian Gomez bring this class and collective action against
26   Skechers U.S.A., Inc. and Does 1 through 100, for violations of the Fair Labor Standards Act, the
27

28   SMRH:4835-4872-0309.1                            -1-
 Case 5:18-cv-01921-JGB-SP Document 45 Filed 06/26/20 Page 2 of 13 Page ID #:422




 1   California Labor Code, California Industrial Wage Orders and the California Business and Professions

 2   Code.

 3                                                    PARTIES
 4            1.       Ealeen Wilk (“Ms. Wilk”) is and at all times relevant herein was employed in Los
 5   Angeles County, California, and was an “employee” as defined by the Fair Labor Standards Act, the

 6   California Labor Code, and the applicable California Industrial Wage Commission (“IWC”) Order(s).

 7            2.       Dorian Gomez (“Mr. Gomez”) is and at all times relevant herein was employed in Los
 8   Angeles County, California, and was an “employee” as defined by the Fair Labor Standards Act, the

 9   California Labor Code, and the applicable California Industrial Wage Commission (“IWC”) Order(s).

10            3.       Ms. Wilk and Mr. Gomez are collectively referred to as Plaintiffs.
11            4.       Skechers U.S.A., Inc. (“Skechers”) is a Delaware limited liability company and, at all
12   times relevant herein, was an “employer” as defined by the Fair Labor Standards Act, the California

13   Labor Code, and the applicable California Industrial Wage Commission (“IWC”) Order(s).

14            5.       Skechers and Does 1-100 are collectively referred to as Defendants.
15            6.       Plaintiffs are not aware of the true names and capacities of the Defendants sued herein
16   as Does 1 through 100, whether individual, corporate, associate, or otherwise and therefore sues such

17   Defendants by these fictitious names. Plaintiffs will amend this Complaint to allege their true names

18   and capacities when ascertained. Plaintiffs are informed and believe, and on that basis allege, that
19   each of the fictitiously named Defendants is responsible in some manner for the occurrences herein

20   alleged and that Plaintiffs’ injuries and damages herein alleged were legally caused by such

21   Defendants. Unless otherwise indicated, each Defendant was acting within the course and scope of

22   said agency and/or employment, with the knowledge and/or consent of said co-Defendant.

23            7.       Plaintiffs are informed and believe and thereupon allege that at all times mentioned
24   herein, each of the Defendants, including each Doe Defendant, was acting as the agent, servant,

25   employee, partner and/or joint venturer of and was acting in concert with each of the remaining
26   Defendants, including each Doe Defendant, in doing the things herein alleged, while at all times acting

27   within the course and scope of such agency, service, employment partnership, joint venture and/or

28   SMRH:4835-4872-0309.1                              -2-
 Case 5:18-cv-01921-JGB-SP Document 45 Filed 06/26/20 Page 3 of 13 Page ID #:423




 1   concert of action. Each Defendant, in doing the acts alleged herein, was acting both individually and

 2   within the course and scope of such agency and/or employment, with the knowledge and/or consent of

 3   the remaining Defendants.

 4                                        JURISDICTION AND VENUE
 5            8.       This Court has jurisdiction pursuant to 28 U.S.C. §§ 1332 and 1337, and 29 U.S.C. §
 6   216(b). Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) because the unlawful acts

 7   alleged herein took place in Los Angeles County, California and Plaintiffs’ place of employment with

 8   Skechers was within this District. Plaintiffs hereby demand a jury trial.

 9                                          GENERAL ALLEGATIONS
10            9.       Ms. Wilk was hired by Skechers in or around August 2015.

11            10.      Mr. Gomez was hired by Skechers in or around January 2004.

12            11.      Throughout their employment, Plaintiffs were hourly, non-exempt employees.

13            12.      As such, Plaintiffs were eligible for and at times worked overtime.

14            13.      Plaintiffs and Skechers’ other hourly, non-exempt employees were eligible for and at

15   times received non-discretionary bonuses, commissions, and other items of compensation.

16            14.      Throughout their employment however, Skechers failed to properly calculate and pay

17   the overtime wages owed to Plaintiffs and their other hourly, non-exempt employees.

18            15.      Specifically, Skechers failed to include commissions, non-discretionary bonuses and
19   other items of compensation when determining the regular rate of pay of Plaintiffs and their other

20   hourly, non-exempt employees for purposes of overtime.

21            16.      For example, during the pay period of February 14, 2016 through February 27, 2016,

22   Ms. Wilk earned a non-discretionary bonus of $1,000.00. Exhibit 1.
23            17.      Pursuant to is uniform policy and practice, Skechers failed to properly calculate Ms.

24                            Wilk’s regular rate of pay and underpaid her. Id.

25            18.      Similarly, during the pay period of April 10, 2016 through April 23, 2016, Ms. Wilk
26   earned a non-discretionary bonus of $1,300.00. Exhibit 2.
27

28   SMRH:4835-4872-0309.1                              -3-
 Case 5:18-cv-01921-JGB-SP Document 45 Filed 06/26/20 Page 4 of 13 Page ID #:424




 1            19.      Pursuant to their uniform policy and practice, Skechers failed to properly calculate Ms.

 2   Wilk’s regular rate of pay and underpaid her. Id.

 3            20.      As a result of Skechers’ failure to include commissions, non-discretionary bonuses and

 4   other items of compensation when determining their employees’ regular rate of pay for purposes of

 5   overtime, Plaintiffs and Skechers’ other hourly, non-exempt employees who worked overtime and

 6   received non-discretionary bonuses, commissions, and/or other items of compensation aside from their

 7   base hourly rate, were not adequately paid for all of the overtime they worked.

 8            21.      Skechers was at all times aware of the requirement to factor these non-discretionary

 9   bonuses, commissions, and other items of compensation into its employees’ overtime rates of pay.

10            22.      Because Plaintiffs and Skechers’ other former hourly, non-exempt California

11   employees, who earned non-discretionary bonuses, commissions, and/or other items of compensation,

12   were not properly paid their overtime wages, they were also not timely paid all wages due and owing

13   to them at the end of their employment.

14            23.      From at least four years prior to the filing of this action, Defendants have adopted and

15   employed unfair business practices. These unfair business practices include, but are not limited to,

16   failing to pay overtime at the appropriate rate and failing to pay all wages due at the end of

17   employment.

18            24.      On October 4, 2019, Mr. Gomez provided written notice to the Labor and Workforce
19   Development Agency (“LWDA”) and Skechers regarding the specific provisions of the Labor Code

20   alleged to have been violated, including the facts and theories to support those alleged violations.

21            25.      As of the filing of this Complaint, more than 65 calendar days have long passed since

22   Mr. Gomez’ written notice to the LWDA, and the LWDA has not provided written notice that it

23   intends to investigate his allegations. Accordingly, Plaintiffs have satisfied the administrative

24   prerequisites under Labor Code section 2699.3 to bring a civil action to recover civil penalties against

25   Skechers, in addition to other remedies under the Private Attorney General Act and in accordance with
26   the applicable provisions of the California Labor Code.

27

28   SMRH:4835-4872-0309.1                               -4-
 Case 5:18-cv-01921-JGB-SP Document 45 Filed 06/26/20 Page 5 of 13 Page ID #:425




 1                                   COLLECTIVE ACTION ALLEGATIONS
 2            26.      Plaintiffs seek to maintain their first cause of action as an “opt-in” collective action

 3   pursuant to 29 U.S. 216(b) as to claims for overtime, liquidated damages (or, alternatively, interest)

 4   and attorneys’ fees under the FLSA. In addition to Plaintiffs, numerous other current and former

 5   hourly, non-exempt employees of Defendants who received commissions, non-discretionary bonuses

 6   and/or other items of compensation and worked overtime are similarly situated in that Defendants

 7   failed to properly calculate their “regular rate of pay”, and to pay their overtime accordingly.

 8   Plaintiffs are representative of those other current and former employees and are acting on behalf of

 9   their interests as well as their own in bringing this action. These similarly situated employees are

10   known to Defendants, are readily identifiable, and may be located through Defendants’ records. These

11   similarly situated employees may be readily notified of this action and allowed to opt in pursuant to 29

12   U.S.C. § 216(b), for purpose of collectively adjudicating their claims for overtime compensation,

13   liquidated damages (or, alternatively, interest), and attorneys’ fees under the FLSA.

14                                       CLASS ACTION ALLEGATIONS
15            27.      Plaintiffs seek to maintain this action as a class action as to the First through Third
16   Causes of Action. Plaintiffs bring this action, on behalf of themselves and all others similarly situated

17   employees, as a class action pursuant to Rule 23 of the Federal Rules of Civil Procedure. The putative

18   class which Plaintiffs seek to represent consists of the following:
19                     a.     All current and former hourly, non-exempt employees of Skechers U.S.A., Inc.
20                            who received commissions, non-discretionary bonuses and/or other items of

21                            compensation and worked overtime from September 10, 2015 through the date

22                            of certification (the “Regular Rate Class”);

23                     b.     All current and former hourly, non-exempt California employees of Skechers
24                            U.S.A., Inc. who received commissions, non-discretionary bonuses and/or other

25                            items of compensation and worked overtime from September 10, 2014 through
26                            the date of certification (the “California Regular Rate Class”); and

27

28   SMRH:4835-4872-0309.1                                -5-
 Case 5:18-cv-01921-JGB-SP Document 45 Filed 06/26/20 Page 6 of 13 Page ID #:426




 1                     c.     All current and former hourly, non-exempt California employees of Skechers
 2                            U.S.A., Inc., who received commissions, non-discretionary bonuses and/or other

 3                            items of compensation and worked overtime, and whose employment ended

 4                            between September 10, 2014 and the date of final judgment (the “California

 5                            Waiting Time Penalty Class”);

 6            The Regular Rate Class, California Regular Rate Class, and the California Waiting Time

 7   Penalty Class are collectively referred to as the Class.

 8            28.      The class of persons is so numerous that joinder of all members is impracticable, and
 9   the disposition of their claims in a class action is a benefit to the parties and to the Court. Plaintiffs are

10   informed and believe, and based thereon allege, that Defendants employ more than 1,000 employees

11   who satisfy the class definition. Although the exact number and identity of class members is not

12   presently known, they can be identified in Defendants’ records through coordinated discovery

13   pursuant to this class action.

14            29.      This action may be maintained as a class pursuant to Rule 23 of the Federal Rules of
15   Civil Procedure because the questions of law and fact which are common to class members clearly

16   predominate over any questions affecting only individual members and because a class action is

17   superior to other available methods for adjudicating the controversy.

18            30.      There are numerous common questions of law and fact arising out of Defendants’
19   conduct. This class action focuses on Defendants’: (a) uniform miscalculation of the “regular rate of

20   pay” of its hourly, non-exempt employees as well as the underpayments that flow therefrom; and (b)

21   systemic failure to pay all wages due and owing to its California hourly, non-exempt employees at the

22   end of their employment as a result of the regular rate miscalculation.

23            31.      Furthermore, common questions of fact and law predominate over any questions
24   affecting only individual members of the class. The predominating common or class-wide questions

25   of law and fact include the following:
26

27

28   SMRH:4835-4872-0309.1                              -6-
 Case 5:18-cv-01921-JGB-SP Document 45 Filed 06/26/20 Page 7 of 13 Page ID #:427




 1                     a.     Whether Defendants miscalculated the “regular rate of pay” of their hourly,
 2                            non-exempt employees who received commissions, non-discretionary bonuses

 3                            and/or other items of compensation;

 4                     b.     Whether Defendants underpaid their hourly, non-exempt employees because of
 5                            the miscalculation of their “regular rate of pay”;

 6                     c.     Whether Defendants, because of their miscalculation of their employees’
 7                            regular rate of pay, failed to timely pay said employees when their employment

 8                            ended;

 9                     d.     Whether the alleged violations constitute unfair business practices;
10                     e.     Whether the Class is entitled to injunctive relief; and
11                     f.     Whether the Class is entitled to unpaid wages, liquidated damages, statutory
12                            penalties and/or restitutionary relief, and the amount of the same.

13            32.      Plaintiffs’ claims are typical of the claims of the members of the Class as a whole, all of
14   whom have sustained and/or will sustain damage and injury as a proximate and/or legal result of the

15   alleged violations of Defendants. Plaintiffs’ claims are typical of those of the Class because

16   Defendants subjected Plaintiffs and each member of the Class to the same violations alleged herein.

17            33.      The defenses of Defendants, to the extent that such defenses apply, are applicable
18   generally to the whole Class and are not distinguishable as to the proposed class members.
19            34.      Plaintiffs will fairly and adequately protect the interests of all members of the Class,
20   and has retained attorneys with extensive experience in litigation, including class and representative

21   actions. Plaintiffs have no interests that conflict with those of the Class. Plaintiffs are able to fairly

22   and adequately protect the interests of all members of the class because it is in their best interest to

23   prosecute the claims alleged herein in order to obtain the full compensation due herself and the other

24   class members.

25            35.      A class action is superior to any other method available for fairly and efficiently
26   adjudicating the controversy because 1) joinder of individual class members is not practicable, 2)

27   litigating the claims of individual class members would be unnecessarily costly and burdensome and

28   SMRH:4835-4872-0309.1                               -7-
 Case 5:18-cv-01921-JGB-SP Document 45 Filed 06/26/20 Page 8 of 13 Page ID #:428




 1   would deter individual claims, 3) litigating the claims of individual class members would create a risk

 2   of inconsistent or varying adjudications that would establish incompatible standards of conduct for

 3   Defendants, 4) class members still working for Defendants may be fearful of retaliation if they were to

 4   bring individual claims, 5) class members would be discouraged from pursuing individual claims

 5   because the damages available to them are relatively small, and 6) public policy encourages the use of

 6   the class actions to enforce employment laws and protect individuals who, by virtue of their

 7   subordinate position, are particularly vulnerable.

 8          36.     Judicial economy will be served by maintenance of this lawsuit as a class action. To
 9   process numerous virtually identical individual cases will significantly increase the expense on the

10   Court, the class members, and Defendants, all while unnecessarily delaying the resolution of this

11   matter. There are no obstacles to effective and efficient management of this lawsuit as a class action

12   by this Court and doing so will provide multiple benefits to the litigating parties including, but not

13   limited to, efficiency, economy, and uniform adjudication with consistent results.

14          37.     Notice of a certified class action and any result or resolution of the litigation can be
15   provided to class members by mail, email, publication, or such other methods of notice as deemed

16   appropriate by the Court.

17                                    FIRST CAUSE OF ACTION
                        VIOLATION OF FAIR LABOR STANDARDS ACT AND
18                            CALIFORNIA LABOR CODE §§ 510 & 1198
                                        (Failure to Pay Overtime)
19
           By the Regular Rate Class and the California Regular Rate Class Against Defendants
20
            38.     Plaintiffs hereby reallege and incorporates by reference each and every allegation set
21
     forth above as though fully set forth herein, except as said paragraphs are inconsistent with the
22
     allegations of this cause of action.
23
            39.     The Fair Labor Standards Act, 29 USC §§ 201 et seq. and 29 CFR §§ 778 et seq.,
24
     requires time-and-a-half pay for the time an employee works over forty hours a week.
25
            40.     Pursuant to California Labor Code section 510, any work in excess of eight hours in
26
     one workday and any work in excess of 40 hours in any one workweek and the first eight hours
27
     worked on the seventh day of work in any one workweek shall be compensated at the rate of no less
28   SMRH:4835-4872-0309.1                         -8-
 Case 5:18-cv-01921-JGB-SP Document 45 Filed 06/26/20 Page 9 of 13 Page ID #:429




 1   than one and one-half times the regular rate of pay for an employee. Any work in excess of 12 hours

 2   in one day shall be compensated at the rate of no less than twice the regular rate of pay for an

 3   employee. In addition, any work in excess of eight hours on any seventh day of a workweek shall be

 4   compensated at the rate of no less than twice the regular rate of pay of an employee.

 5            41.      Pursuant to California Labor Code section 1198, the maximum hours of work and
 6   standard conditions of labor fixed by the commission shall be the maximum hours of work and the

 7   standard conditions of labor for employees and the employment of any employee for longer hours than

 8   those fixed by the commission or under conditions of labor prohibited by the order is unlawful.

 9            42.      The “regular rate of pay” includes all remuneration for employment paid to the
10   employee and includes, but is not limited to, hourly earnings, salary, piece work earnings,

11   commissions, non-discretionary bonuses, and the value of meals and lodging. See 29 U.S.C. § 207(e);

12   DLSE Enforcement Policies and Interpretations Manual Section 49.

13            43.      During the relevant time period, Plaintiffs and Defendants’ other hourly, non-exempt
14   employees regularly worked overtime.

15            44.      During the relevant time period, Defendants failed to include commissions, non-
16   discretionary bonuses and/or other items of compensation, when determining the “regular rate of pay”

17   for Plaintiffs and their hourly, non-exempt employees.

18            45.      During the relevant time period, Defendants failed to properly calculate the “regular
19   rate of pay” of Plaintiffs and their other hourly, non-exempt employees.

20            46.      During the relevant time period, Defendants intentionally and willfully failed to pay the
21   proper overtime wages due to Plaintiffs and their hourly, non-exempt employees.

22            47.      Wherefore, Plaintiffs and the other members of the Regular Rate Class and the
23   California Regular Rate Class have been injured as set forth above and request relief as hereafter

24   provided.

25   ///
26   ///

27   ///

28   SMRH:4835-4872-0309.1                              -9-
 Case 5:18-cv-01921-JGB-SP Document 45 Filed 06/26/20 Page 10 of 13 Page ID #:430




 1                                        SECOND CAUSE OF ACTION
                                VIOLATION OF LABOR CODE §§ 201, ET SEQ.
 2                              (Failure to Pay All Wages Due Upon Termination)
                         By the California Waiting Time Penalty Class Against Defendants
 3

 4            48.      Plaintiffs hereby reallege and incorporate by reference each and every paragraph set

 5   forth above as though fully set forth herein, except as said paragraphs are inconsistent with the

 6   allegations of this cause of action.

 7            49.      California Labor Code section 201 provides that if an employer discharges an

 8   employee, the wages earned and unpaid at the time of discharge are due and payable immediately.

 9            50.      California Labor Code section 202 requires an employer to pay an employee all earned

10   wages within 72 hours of the employee quitting his or her employment, or immediately at the time of

11   quitting if the employee has given 72 hours previous notice of his or her intention to quit.

12            51.      As set forth above, Plaintiffs and the other members of the California Waiting Time

13   Penalty Class were not timely paid all of their earned but unpaid wages when their employment with

14   Defendants ended.

15            52.      Wherefore, Plaintiffs and the other members of the California Waiting Time Penalty

16   Class have been injured as set forth above and request relief as hereafter provided.

17                                 THIRD CAUSE OF ACTION
      VIOLATION OF CALIFORNIA BUSINESS AND PROFESSIONS CODE §§ 17200 ET SEQ.
18                                   (Unfair Business Practices)
              By Plaintiffs and the California Regular Rate Class Against Defendants
19

20            53.      Plaintiffs hereby reallege and incorporate by reference each and every allegation set
     forth above as though fully set forth herein, except as said paragraphs are inconsistent with the
21
     allegations of this cause of action.
22

23            54.      The statutory violations, as alleged above, are unfair business practices within the
     meaning of the Unfair Competition Law (Business and Professions Code sections 17200 et seq), and
24
     include, but are not limited to failing to properly calculate the “regular rate of pay” for its hourly, non-
25
26   exempt employees, and to pay overtime accordingly.

27

28   SMRH:4835-4872-0309.1                              -10-
 Case 5:18-cv-01921-JGB-SP Document 45 Filed 06/26/20 Page 11 of 13 Page ID #:431




 1            55.      Wherefore, Plaintiffs and the other members of the Class have been damaged as set
 2   forth above and request relief as hereafter provided.

 3                                    FOURTH CAUSE OF ACTION
                             VIOLATION OF LABOR CODE SECTION 2698 ET SEQ.
 4                                    (Private Attorneys General Act)
                                            Against Defendants
 5

 6            56.      Mr. Gomez hereby realleges and incorporates by reference each and every allegation

 7    set forth above as though fully set forth herein, except as said paragraphs are inconsistent with the

 8    allegations of this cause of action.

 9            57.      Pursuant to Labor Code section 2699(a), any provision of the Labor Code which

10    provides for a civil penalty to be assessed and collected by the LWDA for violations of the Labor

11    Code may, as an alternative, be recovered through a civil action brought by an aggrieved employee on

12    behalf of himself or herself and other current or former employees pursuant to the procedures

13    outlined in Labor Code section 2699.3.

14            58.      Mr. Gomez was employed by Skechers and the alleged violations were committed

15    against him during his time of employment. Mr. Gomez is therefore an aggrieved employee as

16    defined by Labor Code section 2699(c). Other current and former employees are also aggrieved

17    employees in that one or more of the alleged violations were also committed against them during

18    their time of employment with Defendants.

19            59.      Pursuant to Labor Code section 2699(f), the civil penalty recoverable in a PAGA action

20    is that which is provided for by the Labor Code or, where no civil penalty is specifically provided,

21    one hundred dollars ($100) for each aggrieved employee per pay period for the initial violation and

22    two hundred dollars ($200) for each aggrieved employee per pay period for each subsequent

23    violation.

24            60.      Pursuant to California Labor Code section 2699(g), an aggrieved employee may

25    recover the civil penalty on behalf of himself or herself and other current or former employees against

26    whom one or more of the alleged violations was committed. Furthermore, any employee who

27    prevails in any such action shall be entitled to an award of reasonable attorney's fees and costs.

28   SMRH:4835-4872-0309.1                             -11-
 Case 5:18-cv-01921-JGB-SP Document 45 Filed 06/26/20 Page 12 of 13 Page ID #:432




 1            61.      As set forth above, Skechers violated the California Labor Code by, inter alia, failing to
 2   properly calculate and pay overtime and by failing to timely pay wages due and owing at the end of its

 3   employees’ employment.

 4            62.      Wherefore, Mr. Gomez and the other aggrieved employees have been damaged as set
 5   forth above and request relief as hereafter provided.

 6                                             PRAYER FOR RELIEF
 7            WHEREFORE, Plaintiffs pray for judgment against Defendants as follows:

 8            As to the First through Third Causes of Action:
 9            1.       That this Court certify the Class;

10            2.       That this Court certify Plaintiffs as the representatives of the Class;

11            3.       That this Court award actual, compensatory, special, and general damages as well as

12                     restitutionary relief to Plaintiffs and the members of the Class;

13            4.       That this Court award injunctive relief, including that available under Business and

14                     Professions Code Section 17203;

15            5.       That this Court award penalties and liquidated damages including, but not limited to,

16                     those available under 29 U.S.C. 216(b) and Labor Code sections 203 and 1194.2;

17            6.       That this Court award statutory attorneys’ fees and costs, including those available

18                     under 29 U.S.C. § 216(b), Labor Code sections 218.5 and 1194, as well as Code of
19                     Civil Procedure section 1021.5;

20            7.       That this Court award prejudgment and post-judgment interest according to any

21                     applicable provision of law or as otherwise permitted by law; and

22            8.       That this Court award such other and further relief as the court deems just and proper.

23            As to the Fourth Cause of Action:
24            1.       For civil penalties, including but not limited to those available under Labor Code §§

25                     225.5, 226.3, 558 and 2699(f);
26            2.       For statutory attorneys’ fees and costs, including but not limited to those available

27                     under Labor Code § 2699(g) and 218.5;

28   SMRH:4835-4872-0309.1                                  -12-
 Case 5:18-cv-01921-JGB-SP Document 45 Filed 06/26/20 Page 13 of 13 Page ID #:433




 1                                    3. For prejudgment and post-judgment interest according to any

 2                                        applicable provision of law or as otherwise permitted by law,

 3                                        including those available under Civil Code §§ 3287(a) and 3289(b),

 4                                        and Labor Code § 218.6; and

 5            4.       For such other and further relief as the court deems just and proper

 6

 7   DATED: June 25, 2020                                      MAYALL HURLEY P.C.

 8                                           By                /s/ Robert J. Wasserman
                                                               ROBERT J. WASSERMAN
 9
                                                               Attorneys for Plaintiffs and the Putative Class
10
     DATED: June 25, 2020                                      MOORADIAN LAW, APC
11
                                             By                /s/ Zorik Moradian
12                                                             Zorik Mooradian
                                                               Haik Hacopian
13
                                                               Attorneys for Plaintiffs and the Putative Class
14

15

16

17

18
19

20

21

22

23

24

25
26

27

28   SMRH:4835-4872-0309.1                              -13-
